United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.L., Appellant
and
DEPARTMENT OF AGRICULTURE,
Albuquerque, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1912
Issued: April 22, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 18, 2012 appellant, through his counsel, filed a timely appeal from a
May 7, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly denied modification of appellant’s loss of
wage-earning capacity determination; and (2) whether appellant has established a recurrence of
disability as of June 13, 2011.
FACTUAL HISTORY
On July 28, 1999 appellant, then a 29-year-old engineering technician, filed a traumatic
injury claim, alleging that he sustained a back injury as a result of a work-related incident which
1

5 U.S.C. § 8101 et seq.

occurred on June 30, 1999. OWCP accepted his claim for a lumbar strain, L3 pars defect,
arthrodesis status and cauda equine syndrome. Appellant returned to work and intermittently
stopped work. He underwent a lumbar fusion at L3-4 on January 17, 2002, which was accepted
by OWCP. Appellant continued to receive medical treatment for back pain.
By decision dated July 2, 2007, OWCP noted that appellant had been employed on the
date of injury in a full-time position, but determined that his part-time earnings since April 16,
2007 as an engineering technician fairly and reasonably represented his wage-earning capacity.
On June 13, 2011 appellant filed a recurrence claim, stating that his back injuries
prohibited him from working. In a supplemental statement dated June 13, 2011, he explained
that he had gained excessive weight because it had been difficult to exercise due to his accepted
condition. Appellant also noted that his blood pressure was elevated and he was borderline
stage 2 diabetic. He requested authorization for bypass surgery.
OWCP received medical reports in support of the recurrence claim. In a progress note
dated April 25, 2011, Dr. W.H. King, Jr., a Board-certified orthopedic surgeon, related that
appellant had returned for review of his functional capacity evaluation. He related that
appellant’s physical capabilities could not be specifically determined because appellant
continued to suffer from chronic low back pain. It was also noted that appellant had episodes of
labile blood pressure which prevented him from participating in much of the motion
measurement testing. Dr. King diagnosed status post lumbar fusion, lumbar spondylosis, chronic
pain syndrome secondary to work-related injury causing “chronic aggravation.” He concluded
that appellant would continue working in a light-duty capacity for four days a week, four hours a
day.
OWCP also received a July 7, 2011 report from Dr. Neal Frauwirth, a Board-certified
pain management physician. After noting appellant’s history of injury, and appellant’s pain
complaints, Dr. Frauwirth diagnosed postlaminectomy syndrome of the lumbar region, thoracic
or lumbosacral neuritis or radiculitis, degeneration of lumbar disc, lumbar sprain and other
chronic pain.
In a September 27, 2011 decision, OWCP denied appellant’s recurrence claim on the
grounds that the medical evidence did not establish that he was unable to perform his restricted
work duties due to a worsening of the accepted condition.
On October 12, 2011 appellant requested a hearing.
Along with his request, appellant submitted additional medical reports. Progress notes
from Dr. Frauwirth with dates ranging from July 2011 to January 2012 reiterated the diagnoses
of appellant’s condition from his July 7, 2011 report and noted appellant’s continuing pain
complaints.
Emergency room records from the Skyridge Medical Center dated December 7, 2011
related that appellant was diagnosed with acute muscle spasm, after experiencing difficulty with
urination and right flank pain, with gastrointestinal complaints.

2

An x-ray report from Dr. Brent Barrow, a Board-certified diagnostic radiologist, dated
January 1, 2012 stated that appellant had a history of back pain and previous surgery. Views of
the lumbar spine showed prior fixation of the lumbar spine at L3-4. The intervertebral space was
well maintained. Appellant was status post decompression L3-4, and L2, with no evidence of
fracture, subluxation, vertebral heights were maintained and bony alignment was preserved.
Appellant also submitted a January 9, 2012 medical report from Dr. Timothy Crumpler,
Board-certified in internal medicine, who noted appellant’s low back pain had increased during
the past two and a half weeks. Dr. Crumpler related that x-ray examination of appellant’s lumbar
spine showed no acute fracture. He diagnosed acute and chronic low back pain.
The hearing was held on February 16, 2012. Appellant testified that since approximately
2010 he had to lift heavier items, exceeding his five-pound lifting restriction. He also testified
that he had to walk more to perform his work duties. Appellant stated that his back pain
increased and he filed a new claim for occupation disease, but the claim was converted to a
recurrence claim by OWCP. He also noted that he had fallen in 2005 or 2007 but did not seek
medical care. Appellant mentioned that he was involved in a minor automobile accident. The
hearing representative explained that appellant needed to submit a rationalized medical opinion
explaining how his work stoppage was causally related to the accepted 1999 work injury.
Appellant was granted 30 days to submit additional evidence.
Appellant thereafter submitted additional progress notes from Dr. Frauwirth dated
January 19, February 15 and March 14, 2012. These notes continued to relate appellant’s pain
complaints and the diagnoses of his condition.
By decision dated May 7, 2012, the hearing representative denied appellant’s recurrence
claim on the grounds that he failed to establish increased disability causally related to the 1999
injury. The hearing representative also found that appellant had not presented sufficient
evidence to modify the previously issued loss of wage-earning capacity determination.
LEGAL PRECEDENT -- ISSUE 1
Once a loss of wage-earning capacity is determined, a modification of such a
determination is not warranted unless there is a material change in the nature and extent of the
injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated,2 or the original determination was, in fact, erroneous.3
In determining whether the claimant’s work fairly and reasonably represents wageearning capacity, OWCP should consider whether the kind of appointment and tour of duty are at
least equivalent to those of the job held on the date of injury.4

2

See D.M., 59 ECAB 164 (2007); Ernest Donelson, Sr., 35 ECAB 503, 505 (1984).

3

P.C., 58 ECAB 405 (2007).

4

T.B., Docket No. 11-447 (issued December 16, 2011); O.V., Docket No. 11-98 (issued September 30, 2011).

3

ANALYSIS -- ISSUE 1
The Board finds that OWCP’s July 2, 2007 wage-earning decision was erroneous. In
determining whether the claimant’s work fairly and reasonably represents his wage-earning
capacity, OWCP should consider whether the kind of appointment and tour of duty are at least
equivalent to those of the job held on the date of injury. Unless they are, the claims examiner
may not consider the work suitable.5 The record reveals that appellant’s date-of-injury job as an
engineering technician was a full-time position. As OWCP found that the actual earnings in
appellant’s part-time position fairly and reasonably represented his wage-earning capacity, and a
part-time position is not equivalent to a full-time position, the Board finds that OWCP abused its
discretion in determining appellant’s loss of wage-earning capacity determination. Appellant’s
July 2, 2007 wage-earning capacity determination was erroneously issued and is set aside.
LEGAL PRECEDENT -- ISSUE 2
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition resulting from a previous injury or
illness without an intervening cause or a new exposure to the work environment that caused the
illness. It can also mean an inability to work that takes place when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to his or her work-related
injury or illness is withdrawn or when the physical requirements of such an assignment are
altered so that they exceed his or her established physical limitations.6
An employee who claims a recurrence of disability due to an accepted employment injury
has the burden of proof to establish by the weight of substantial, reliable and probative evidence
that the disability for which he or she claims compensation is causally related to the accepted
injury. This burden requires that an employee furnish medical evidence from a physician who,
on the basis of a complete and accurate factual and medical history, concludes that the disabling
condition is causally related to the employment injury and supports that conclusion with sound
medical reasoning.7 Where no such rationale is present, the medical evidence is of diminished
probative value.8 While the opinion of a physician supporting causal relationship need not be
one of absolute medical certainty, it must not be speculative or equivocal. The opinion should be
expressed in terms of a reasonable degree of medical certainty.9
ANALYSIS -- ISSUE 2
If a wage-earning determination is properly in place and appellant alleges a recurrence of
disability, the claim for recurrence of disability is treated as a claim for modification of the
5

Id.

6

J.F., 58 ECAB 124 (2006); 20 C.F.R. § 10.5(x).

7

Ronald A. Eldridge, 53 ECAB 218 (2001).

8

Mary A. Ceglia, 55 ECAB 626, 629 (2004); Robert H. St. Onge, 43 ECAB 1169 (1992).

9

Ricky S. Storms, 52 ECAB 349 (2001).

4

wage-earning capacity determination.10 The wage-earning capacity determination remains in
place until modified. In this case, the hearing representative evaluated appellant’s claim as both
a request for modification of the loss of wage-earning capacity determination, and as a claim for
recurrence of disability. As the wage-earning capacity determination has been found to be
erroneous, it is now proper to consider whether appellant sustained a recurrence of disability.
OWCP accepted that appellant sustained lumbar conditions diagnosed as lumbar strain,
L3 pars defect, arthrodesis status, cauda equine syndrome and that he underwent lumbar fusion
causally related to his June 30, 1999 injury. Appellant returned to work part time, with
restrictions, as an engineering technician on April 16, 2007. He subsequently filed a recurrence
claim on June 13, 2011. The issue is whether appellant experienced a spontaneous change in the
nature and extent of a medical condition attributable to the June 30, 1999 employment injury.
As appellant was working part time at the time of the alleged recurrence he must
establish that he had increased disability causally related to the accepted injury.11 The only
medical reports that noted his history of injury and provided a diagnosis of his condition were the
treatment notes signed by Dr. Frauwirth. However, Dr. Frauwirth’s reports did not relate
appellant’s disability status; that is they did not offer an opinion that appellant could not perform
his light-duty work. While his reports did provide summaries of appellant’s pain complaints and
his diagnoses, they also did not provide a rationalized medical opinion as to whether appellant’s
current condition was caused by his accepted 1999 work injuries. As such, Dr. Frauwirth’s
medical reports are of limited probative value in this matter.
In a report dated April 25, 2011, Dr. King related that appellant’s physical capabilities
could not be determined because he continued to experience chronic low back pain. He stated
diagnoses of status post lumbar fusion, lumbar spondylosis and chronic pain syndrome.
Dr. King however concluded that appellant could continue working in his light-duty capacity.
He did not relate that appellant had any increased disability.
The reports from Dr. Crumpler and Dr. Barrow reviewed appellant’s x-ray findings, but
thereafter only related findings consistent with post status lumbar fusion. Neither of these
physicians related that appellant had increased disability causally related to the accepted injury.
In the absence of rationalized medical opinion evidence, appellant failed to meet his
burden of proof to establish that he had increased disability causally related to his accepted
injury.
While appellant testified at the hearing that as of approximately 2010 he had to lift over
five pounds and he had to walk more often to perform his job duties, he did not submit any
evidence to substantiate his testimony. His testimony lacked specificity, and there is no
supporting evidence of record. For these reasons, appellant has not established a recurrence of
disability.

10

See M.H., Docket No. 12-1594 (issued February 20, 2013).

11

Ricky S. Storms, supra note 9.

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant’s July 2, 2007 wage-earning determination was
erroneously issued. The Board also finds that he did not establish that he sustained a recurrence
of disability causally related to his June 30, 1999 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the May 7, 2012 decision of the Office of Workers’
Compensation Programs is modified to reflect that the wage-earning capacity determination was
erroneously issued. The May 7, 2012 decision is affirmed in finding that appellant has not
established a recurrence of disability.
Issued: April 22, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

